Citation Nr: 0430231	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether reduction of the service-connected scar, 
residuals of a shell fragment wound, right thigh, evaluated 
as 10 percent disabling from May 24, 1995, until September 1, 
2003, was proper. 

2.  Entitlement to an increased rating for a service-
connected scar, residuals of a shell fragment wound, right 
thigh, evaluated as noncompensable from September 1, 2003. 

3.  Entitlement to an increased rating for a service-
connected scar, back of head, evaluated as noncompensable. 

4.  Entitlement to an increased rating for a service-
connected shell fragment wound, right posterior abductor 
muscles, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for a service-
connected shell fragment wound, sensory neuralgia, posterior 
right thigh, currently evaluated as 10 percent disabling. 

6.  Entitlement to a compensable rating for headaches, 
secondary to shell fragment wound, back of head.

7.  Service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 determination of the 
Nashville, Tennessee, RO.  

In June 2003, during this appeal, the RO reduced the 
evaluation of the veteran's service-connected scar to 
noncompensable.  A notice of disagreement with this rating 
action was received that month.  The Board will address this 
issue within the context of the claim of entitlement to an 
increased rating for the service-connected scar, residuals of 
a shell fragment wound, right thigh, now evaluated as 
noncompensable from September 1, 2003 and appealed to the 
Board within the March 2002 rating action.  In light of the 
Board actions regarding the reduction issue, the Board sees 
no prejudice in proceeding in the adjudication of this claim 
at this time. 

At the hearing held before the Board in July 2004, the 
veteran raised the claim of service connection for a left 
foot disorder.  This issue should be adjudicated by the RO.  
In any event, it is not before the Board at this time.   


FINDINGS OF FACT

1.  Material improvement under the ordinary conditions of 
life in the veteran's service-connected scar, residuals of a 
shell fragment wound, right thigh, was not shown so as to 
justify the RO's June 2003 reduction of the schedular rating 
from 10 percent to noncompensable, effective from September 
1, 2003.

2.  The veteran's service-connected scar, residuals of a 
shell fragment wound, right thigh, is manifested by a small 
scar with evidence of pain and with no evidence of wasting, 
atrophy, or disfigurement. 

3.  The veteran's service-connected scar, back of head, is 
manifested by a small scar on the back of the head with no 
evidence of pain, wasting, atrophy, or disfigurement. 

4.  The service-connected shell fragment wound, right 
posterior abductor muscles involving Muscle Group XV, is 
principally manifested by complaints of discomfort.  No 
impairment of muscle function or current evidence of 
ligamentous instability is found and the disability is 
productive of not more than a moderate impairment.

5.  The service-connected shell fragment wound, sensory 
neuralgia, posterior right thigh, is principally manifested 
by complaints of discomfort.  The disability is productive of 
not more than a moderate impairment.

6. The residuals of the veteran's service connected headaches 
include subjective complaints of headaches.

7.  It is as likely as not that the veteran has a right knee 
disorder associated with his service-connected shell fragment 
wound.


CONCLUSIONS OF LAW

1.  A 10 percent schedular rating for the veteran's service-
connected scar, residuals of a shell fragment wound, right 
thigh, is restored, effective from September 1, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.344 
(2004)

2.  The criteria for a disability rating greater than 10 
percent for the service-connected scar, residuals of a shell 
fragment wound, right thigh, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) 
and 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

3.  The criteria for a compensable disability rating for the 
service-connected scar, back of head, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002) and 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

4.  An increased rating for residuals of a shell fragment 
wound, right posterior abductor muscles involving Muscle 
Group XV, is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5315 (2004).

5.  The criteria for an evaluation of in excess of 10 percent 
for the service-connected shell fragment wound, sensory 
neuralgia, posterior right thigh, have not been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.14, 
4.20, 4.124a, Diagnostic Code 8528 (2004).

6.  The criteria for an evaluation of 10 percent for 
headaches have been met. 38 U.S.C.A. § 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 4.20 4.124a, Diagnostic Code 8100 (2004).

7.  A right knee disorder was incurred in service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction in Rating for the Scar of the Right Thigh 

In June 2003, the RO reduced the veteran's service connected 
rating for the scar on the right thigh.  A veteran's 
disability rating, however, shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  Generally, when reduction in the evaluation of a 
service-connected disability is contemplated and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor.  The beneficiary 
must be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e).  In 
this case, notice was given in December 2002.         

A reduction in an assigned disability rating, which has been 
in effect for less than 5 years, is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  The Board further notes that since the veteran's 
10 percent rating for the scar was in effect for more than 5 
years, the provisions of 38 C.F.R. § 3.344(a), (b) are for 
application.  See 38 C.F.R. § 3.344(c); see also Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In this case, prior to the June 2003 rating action, the 
veteran had been awarded a 10 percent evaluation for his 
thigh scar from May 1995.

The June 2003 rating decision failed to consider 38 C.F.R. 
§ 3.344.  38 C.F.R. § 3.344(a) provides that the entire 
record of examinations and the medical-industrial history 
must be reviewed to ascertain whether the recent examination 
(in this case, the VA examination of November 2002) was full 
and complete and that examinations less full and complete 
than those on which payments were authorized or continued 
could not be used as a basis of reduction.  Subsection (a) 
also indicates that though material improvement in the 
physical condition may be clearly reflected, the rating 
agency must consider whether the evidence made it reasonably 
certain that the improvement could be maintained under the 
ordinary conditions of life. 

As there is no specific reference to § 3.344 and no evidence 
that it was considered in the rating decision, the remaining 
question is whether the claimant was prejudiced by the error.  
Since the issue was whether the reduction was justified and 
the rating had been in effect for 5 years or more, the RO was 
required to establish that the rating reduction was in 
compliance with 38 C.F.R. § 3.344(a).  In this case, the RO 
erred prejudicially in placing the burden on the claimant to 
demonstrate entitlement to a 10 percent rating, rather then 
placing the burden on the VA to show compliance with 38 C.F.R 
§ 3.344.  

The February 1997 rating decision that granted the veteran a 
10 percent evaluation for the scar found that the scar was 
tender and painful based on the findings of an October 1996 
examination.  The Board finds no basis to find that the VA 
examination of November 2002 clearly indicates material 
improvement.  In any event, it is the finding of the Board 
that the RO failed to apply 38 C.F.R. § 3.344, thus rendering 
the decision to reduce the veteran's disability evaluation 
void ab initio as not in accordance with the law.  Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 282 (1992); see also Brown v. 
Brown, 5 Vet. App. 413, 422 (1993) and Lehman v. Derwinski, 1 
Vet. App. 339, 343 (1991).  The RO neither specifically nor 
implicitly found material improvement in the veteran's 
condition based on all the facts that were then of record.  
In addition, there is also no indication that the RO 
addressed whether any improvement in the veteran's condition 
was attained under the ordinary conditions of life, which was 
a material issue of fact required by 38 C.F.R. § 3.344.  
Accordingly, where the service-connected evaluation is 
reduced without observing the applicable law, the rating 
decision upon which it is based is void from its inception, 
and the prior disability evaluation must be reinstated 
retroactive to the effective date of the reduction.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595-596 (1991). 

Since the rating decision failed to consider § 3.344, 
resulting in the application of the incorrect legal standard 
of proof, the claimant was prejudiced thereby. Consequently, 
restoration of the 10 percent rating for the service-
connected scar, residuals of a shell fragment wound, right 
thigh, is in order.

Entitlement to an Increased Evaluation Beyond 10 percent 
for the Right Thigh Scar

Based on the above, the veteran is now receiving a 10 percent 
evaluation for his right thigh scar.  The Board must now 
consider if an increased evaluation beyond this is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The RO has evaluated this 
disorder under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(superficial scar, painful on examination). 

The veteran filed this claim in February 2001.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as scars.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002). Therefore, the Board will 
evaluate the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations.  In a recent opinion, however, VA's Office of 
General Counsel determined that the amended rating criteria, 
if favorable to the claim, can be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

The November 2002 VA examination showed a small scar on the 
right side of the right thigh with no evidence of wasting, 
atrophy, or disfigurement.  On VA examination in April 2001, 
the veteran indicated some discomfort and pain on the 
posterior aspect of the right thigh, which effects him on a 
daily basis.  On VA examination in October 1996, it was noted 
that the veteran demonstrated grimacing and shaking when even 
light touch was made over the scar.

As noted by the U.S. Court of Appeals for Veterans Claims 
(Court), the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  

The scar from the veteran's service-connected residuals of a 
shell fragment wound, right thigh, would best be evaluated 
under Diagnostic Code 7804 (2002 and 2004) for a scar 
superficial and painful on examination.  That is because the 
scar is not located on the head, face, or neck, see 
Diagnostic Code 7800 (2002 and 2004); did not result from a 
burn injury, see Diagnostic Codes 7801 and 7802 (2002); is 
not deep (underlying soft tissue damage) or causes limited 
motion, see Diagnostic Code 7801 (2004); does not cover an 
area of at least 144 square inches, see Diagnostic Code 7802 
(2004); is not poorly nourished or ulcerated, see Diagnostic 
Code 7803 (2002); is not unstable (frequent loss of skin 
covering), see Diagnostic Code 7803 (2004); but was found, on 
a least the VA examination of October 1996, to be tender on 
examination, see Diagnostic Code 7804 (2002 and 2004).  

Under both the old and new versions of Diagnostic Code 7804, 
a 10 percent evaluation is the highest possible evaluation.  
In this case, using any of the VA examinations, it is clear 
the scar has not caused wasting, atrophy, or disfigurement 
and the Board finds no basis to award a higher evaluation as 
no medical professional has indicated the scar affects 
functioning in any manner.  The veteran has specifically 
claimed the scar is painful, providing the basis for the 10 
percent evaluation.  A higher evaluation is not warranted. 

Entitlement to an Increased Evaluation for the Scar at the 
Back of the Head

A small scar on the back of the head manifests the veteran's 
service-connected scar at the back of head.  Multiple VA 
examinations find no evidence of wasting, atrophy, or 
disfigurement in any form.  At the hearing held before the 
Board, the veteran indicated it hurts, but no examination has 
indicated scar pain.  Thus, under either Diagnostic Code 7804 
(2002 and 2004) or Diagnostic Code 7800 (2002 and 2004), 
there is there a basis to award the veteran a compensable 
evaluation for this disorder.       

Entitlement to an Increased Evaluation for the Shell Fragment 
Wound, Right Posterior Abductor Muscles

The veteran's residuals of an injury to the Posterior 
Abductor Muscles with damage to Muscle Group XV is currently 
evaluated as 10 percent disabling under the provisions 
pertaining to muscle injuries, using 38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2004).  The veteran filed this claim in 
February 2001.  Thus, the disability will not be evaluated 
under the criteria that existed prior to this time.  

This 10 percent evaluation contemplates moderate impairment 
of Muscle Group XV.  Moderate disability, in this context, 
contemplates aspects such as: (1) a "through-and-through" 
type of injury or a deep penetrating wound [where a missile 
was involved] but without explosive effect, residuals of 
debridement or prolonged infection; (2) inservice history and 
consistency of complaints of one or more of the "cardinal 
signs" of symptoms of muscle disability; and (3) objective 
findings such as some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 38 
C.F.R. § 4.56.  

In order to be entitled to the next higher evaluation of 20 
percent, the veteran must demonstrate a moderately severe 
disability of the muscles.  Such an evaluation is generally 
characterized by: (1) a "through-and-through" or deep 
penetrating wound [by a missile], with debridement, prolonged 
infection or sloughing of soft parts and intermuscular 
scarring; (2) service medical records or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, a record of consistent complaint of cardinal 
signs and symptoms, and if present, evidence of inability to 
keep up with work requirements; and (3) for a missile, 
entrance and (if present) exit scars, indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of muscles compared with the sound side, and 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.

A 30 percent evaluation is warranted under Diagnostic Code 
5315 if there is severe disability of the muscle involved.  
This contemplates: (1) either a "through-and-through" or 
deep penetrating wound [due to a missile] or shattering of 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring;  (2) hospitalization for 
a prolonged period for treatment of the wound and evidence 
consistent with complaint of cardinal signs and symptoms of 
muscle disability worse than shown for moderately severe 
muscle injuries and, if present, evidence of an inability to 
keep up with work requirements; and (3) ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track [where applicable], loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area, 
muscles swell and harden abnormally in contraction, and tests 
of strength, endurance or coordinated movements compared with 
the sound side indicate severe impairment of function.  Other 
factors that may be present: scar adhesion, diminished muscle 
excitability, and atrophy adaptive contraction of an opposing 
muscle group.

Under 38 C.F.R. § 4.56, the veteran does not meet the 
criteria for more than moderate disability.  Based on the VA 
examinations in April 2001 and November 2002, there was no 
through and through or deep penetrating wound and the wound 
was of short track from a shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  While the veteran does 
have a retained metallic fragment, there is no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function has been demonstrated.  The VA examinations 
provide negative evidence against this claim.    

X-ray evidence does show a small metallic object, however, a 
moderately severe disability of muscles requires a through 
and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, which is not seen in this case.  
The entrance and (if present) exit scars indicating the track 
of the missile through one or more muscle groups, with 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  The veteran does not have moderately severe 
disability as defined by the rating criteria.

The veteran has noted some functional impairment caused by 
the service-connected disability, however, his own statements 
would not support a finding greater than 10 percent for this 
injury.  Given the above facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.

Entitlement to an Increased Evaluation for the Shell Fragment 
Wound, Sensory Neuralgia, Posterior Right Thigh

"Sensory neuralgia" is not specifically listed in the 
Rating Schedule.  Under 38 C.F.R. § 4.20, when an unlisted 
condition is encountered, it will be permissible to rate the 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous.  The RO has 
evaluated the veteran's service-connected shell fragment 
wound, sensory neuralgia, posterior right thigh, currently 
evaluated as 10 percent disabling, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8528 (neuritis of the internal saphenous 
nerve).  The Board has considered this and other diagnostic 
codes.      

A noncompensable evaluation is assigned for mild or moderate 
paralysis, neuritis or neuralgia of the obturator nerve; a 10 
percent evaluation is warranted for severe to complete 
paralysis, neuritis, or neuralgia of the nerve.  38 C.F.R. § 
4.124a, Diagnostic Codes 8528, 8628, 8728.  A noncompensable 
evaluation is assigned for mild or moderate paralysis, 
neuritis or neuralgia of the ilio-inguinal nerve; a 10 
percent evaluation is warranted for severe to complete 
paralysis, neuritis, or neuralgia of the nerve.  38 C.F.R. § 
4.124a, Diagnostic Codes 8530, 8630, 8730.  A 10 percent 
evaluation is assigned for mild incomplete paralysis, 
neuritis or neuralgia of the anterior crural nerve (femoral); 
a 20 percent evaluation is warranted for moderate incomplete 
paralysis, neuritis or neuralgia of the nerve; a 30 percent 
evaluation is warranted for severe incomplete paralysis, 
neuritis, or neuralgia of the nerve.  Complete paralysis 
involves paralysis of the quadriceps extensor muscles. 38 
C.F.R. § 4.124a, Diagnostic Codes 8526, 8626, 8726.  In this 
regard, it is important to note that the evaluation of the 
same disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14.  Thus, the Board may not take into 
consideration difficulties the veteran is having with his 
thigh scar or the muscles in the thigh when making this 
determination.       

The veteran is already assigned the maximum schedular rating 
of 10 percent provided under Diagnostic Codes 8528 and 8530.  
Moreover, it was noted on neurological examination in 
November 1996 that the disorder, while causing nerve damage, 
caused only a "slight" flexion contracture with pain and 
burning.  The veteran's testimony does not indicate a basis 
to award a higher evaluation.  

The regulations provide the caveat that functional loss due 
to pain must be supported by adequate pathology as well as 
evidence by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
It is only with consideration of the veteran's complaints of 
pain, however, that the current evaluations can be justified.  
Accordingly, an increased evaluation is clearly not 
warranted.  




Entitlement to an Increased Evaluation for 
Headaches

"Headaches" are not specifically listed in the Rating 
Schedule.  As noted above, under 38 C.F.R. § 4.20, when an 
unlisted condition is encountered, it will be permissible to 
rate the condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  In this 
case, the Board finds 38 C.F.R. § 4.12a, Diagnostic Code 8100 
(migraine) to be the appropriate diagnostic code with which 
to rate the veteran's service-connected disability, as did 
the RO in this case.  The Board has considered all other 
diagnostic codes and finds Diagnostic Code 8100 to be the 
most appropriate code to evaluate the veteran's claim.

Under Diagnostic Code 8100, migraines with very frequently 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  With characteristic prostrating attacks 
occurring on an average once a month over the last several 
months, a 30 percent evaluation is warranted.  With 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months, a 10 percent evaluation is 
warranted.  With less frequent attacks, a noncompensable 
evaluation is warranted.

The residuals of the veteran's service-connected headaches 
include complaints of near daily headaches.  Based on these 
findings, and the recent evaluations and studies of the 
veteran's service-connected disability, the Board finds a 
basis to award a 10 percent evaluation for this disability 
under Diagnostic Code 8100.  The VA examination of June 1997 
would appear to support such a finding.

Regarding the issue of whether the veteran should receive a 
30 percent evaluation for this disorder, it is important to 
note the serious differences between a "migraine" and the 
veteran's service-connected headaches.  A migraine headache 
resulting in prostration is a far more disabling condition.  
Accordingly, while the veteran may have a headache on average 
more than once a month over the last several months, this 
would not meet the standards of a migraine headache and, 
accordingly, would not warrant a 30 percent evaluation under 
Diagnostic Code 8100.  

In evaluating this condition, the Board has reviewed in 
detail the VA examination reports.  No medical evaluator has 
found the veteran's condition to be either moderately or 
severely disabling, or productive of prostration, and the 
objective medical evidence of record would not support a 
finding of a 30 percent evaluation under Diagnostic Code 
8100.  A detailed review of the medical evidence of record 
shows only sporadic treatment of the veteran's headaches. 

The subjective nature of the veteran's headaches makes 
successful evaluation of this condition difficult.  However, 
the Board must find that to remand this case for another VA 
examination is unwarranted.  The diagnostic studies, 
outpatient treatment records, and the VA evaluations as a 
whole do not support a finding that the veteran is 30 percent 
disabled due to his service-connected headaches.

Addressing the merits of all claims above, the Board has 
considered all potential applicable diagnostic codes.  The 
Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disabilities at issue 
cause marked interference with employment or require frequent 
hospitalizations or otherwise produce unrecognized impairment 
suggesting extraschedular consideration is indicated.

Service Connection for a Right Knee Disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

Regarding the claim for service connection for a right knee 
disorder, x-rays in April 2001 indicate "artifacts" in the 
region of right knee.  No arthritis was seen.  The RO, within 
the July 2003 supplemental statement of the case, denied this 
claim because "there is no evidence of an actual diagnosed 
disability."  At the hearing held before the Board, the 
veteran testified that he has right knee pain.

In this case, the Board has clear medical information of 
"artifacts" in the region of the right knee associated with 
the veteran's shell fragment wound.  Resolving the benefit of 
the doubt in the veteran's favor, service connection is 
granted.  The extent of this disorder is not at issue before 
the Board at this time.    

The Duty to Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
rating decision, statement of the case, and supplemental 
statements of the cases of the relevant criteria, both new 
and old.  In addition, in May 2003, the RO sent the veteran a 
notification letter, which identified, in general, the 
information and evidence the RO would obtain and the 
information and evidence that the veteran was responsible to 
provide.  The Board concludes that the discussion in the May 
2003 letter, the statement of the case, and the supplemental 
statements of the case adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.
  
With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the May 2003 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records.  He was 
notified that it was still his responsibility to make sure 
that VA received these records.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  The letter 
was detailed regarding the evidence needed by the veteran and 
what evidence the RO would obtain.   

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In the May 2003 
letter (page three), the veteran was informed to tell "us 
about any additional information or evidence that you want us 
to try to get for you."  In this regard, and in any event, a 
recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAGCOPPREC 1-2004 (February 24, 2004).  

The Board further acknowledges that the May 2003 letter was 
sent to the veteran after the RO's decision that is the basis 
for this appeal.  As noted in Pelegrini, the plain language 
of 38 U.S.C.A. § 5103(a) requires that this notice be 
provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  However, in reviewing RO 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.   See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because a RO decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993);  Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 was 
not given prior to the RO adjudication of the claims, the 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the July 2003 supplemental statement of 
the case was provided to veteran.  At hearing, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, which he has done, and 
to respond to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as 
scheduling VA examinations that completely evaluated the 
conditions at issue.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  








	(CONTINUED ON NEXT PAGE)




ORDER

Restoration of the 10 percent rating for the service-
connected scar, residuals of a shell fragment wound, right 
thigh, is granted, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.

Entitlement to an increased evaluation for the service-
connected scar, residuals of a shell fragment wound, right 
thigh, beyond ten percent is denied. 

Entitlement to a compensable rating for a scar at the back of 
head is denied.

Entitlement to an increased rating for a service-connected 
shell fragment wound, right posterior abductor muscles, 
beyond 10 percent is denied. 

Entitlement to an increased rating for a service-connected 
shell fragment wound, sensory neuralgia, posterior right 
thigh, is denied. 

Entitlement to an increased rating for headaches, secondary 
to shell fragment wound, back of head, to 10 percent is 
granted. 

Service connection for residuals of a right knee injury is 
granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



